DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-15 and 17-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly render obvious the invention provided by the independent claims. The closest prior arts considered on the record are Noda et al. (US 2017/0038151), Bardeleben et al. (US 2015/0004504) and Haussmann (US 20110120182). Noda teaches a printed circuit-type heat exchanger (100) in which an A-fluid channel and a B-fluid channel are formed to exchange heat between a fluid A (refrigerant) and a fluid B [coolant] (See fig. 2-4; ¶ 0017), the heat exchanger comprising: a condenser (110) having a structure in which one or more A-channel plates and one or more B-channel plates (plurality of plates 111) are sequentially stacked, the A-channel plates of the condenser each having an A-fluid channel (112) and the B-channel plates of the condenser each having an B-fluid channel (113) intersecting with the A-fluid channel of the condenser, the condenser configured to condense the fluid A with heat exchange through the A-fluid channels and to pass the condensed fluid A through an A fluid outlet [the refrigerant outlet that extends to exit 143] (see ¶ 0007; ¶ 0022; fig. 2) [the plate-type heat exchanger in which an A-fluid channel and a B-fluid channel are formed to exchange heat between a refrigerant-equivalent to the fluid 
The prior arts, however, fails to anticipate or fairly render obvious of the independent claim specifically the limitation wherein “a baffle for separating a gas in the fluid A transferred from the vaporizer, the baffle disposed inside the internal space on the upper side of the gas-liquid separator, the baffle being disposed adjacent to the gas outlet formed on the upper side of the gas-liquid separator and opposite to the liquid outlet formed on the lower side of the gas-liquid separator to improve the gas-liquid separation function” as recited in the independent claims 1 and 12. See also applicant’s argument (Remarks dated 08/27/2021, pages 14-16). Accordingly, claims 1 and 12 and those dependent thereupon (i.e., claims 2-4, 6-11, 13-15 and 17-20) are allowable over the prior art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763